OPINION
By THE COURT:
A brief of appellant has been brought to the attention of the court. An examination of the Court of Appeals docket discloses that the brief has not been filed with the papers. There is no bill of exceptions setting forth the factual developments at the time the judgment was entered. The brief of appellant does not assign any specific errors, but requests that this court enter final judgment in its favor based upon the facts as has been set forth in the brief.
Manifestly, the facts may not be brought to the court on an appeal on questions of law by mere recitation in the brief of one of the parties and there is insufficient factual development elsewhere to predicate any judgment in favor of the appellant.
Whether or not any error intervened to the prejudice of the plaintiff may not be determined because it is not exemplified nor assigned in the brief.
In the situation thus developed, the brief of appellant may be filed in the office of the Clerk of Courts of date, December 1, 1956 and an order affirming the judgment entered. No other order could be made upon the appeal.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.